Wright, J.,
dissenting. This case is a procedural morass (on this I agree with the majority), and for that reason a little more is involved than simply whether *309the summary judgments entered in favor of USF&G and Fidelity were appeal-able orders pursuant to Civ.R. 54. At issue is whether the case filed by the administrator of Joseph Mezerkor’s estate (case No. 110564 in the trial court) and the declaratory judgment action filed by Fidelity (case No. 139678 in the trial court) merged when the two were consolidated under Civ.R. 42. In my view, the cases did not merge but instead retained their separate identities. Both cases, therefore, were separately appealable. Accordingly, I believe the court of appeals was correct in holding that the appeal of case No. 139678 was untimely and that the court therefore had no jurisdiction to consider the grant of summary judgment in that case. I do believe, however, that the court of appeals erred in not giving res judicata effect to the decision in case No. 139678. For these reasons, I would affirm in part and reverse in part the decision of the court of appeals.
Apparently the issue of consolidation under Civ.R. 42(A) is one of first impression for this court, but other courts and commentators agree that consolidating two cases does not merge them into one.3 “ ‘[Consolidation is permitted as a matter of convenience and economy in administration, but does not merge the suits into a single cause, or change the rights of the parties, or make those who are parties in one suit parties in another.’ ” (Emphasis added.) Transcon Bldrs., Inc. v. Lorain (1976), 49 Ohio App.2d 145, 150, 3 O.O.3d 196, 199, 359 N.E.2d 715, 719, quoting Johnson v. Manhattan Ry. Co. (1933), 289 U.S. 479, 496-497, 53 S.Ct. 721, 727-728, 77 L.Ed. 1331, 1345. “Where multiple cases are consolidated for trial purposes, they are not merged — they remain separate cases.” 2 Fink, Wilson & Greenbaum, Ohio Rules of Civil Procedure With Commentary (1992) 615.
I agree with the statements above and would hold that the consolidation of case Nos. 110564 and 139678 did not merge the two cases into one. Instead, they remained separate cases. With regard to case No. 139678 — the declaratory judgment action filed by Fidelity — the court of common pleas granted summary judgment in favor of Fidelity on November 29, 1988, thus ending that case on the merits. Therefore, the court in essence declared that Fidelity, not USF&G, had issued the automobile policy covering Ruby Mezerkor and that under the terms of that policy Fidelity had no duty to defend or indemnify her. The court entered summary judgment in Fidelity’s favor well before the February 5, 1990 *310entry of final judgment in case No. 110564, the companion case filed by the administrator in which Fidelity and USF&G had been named as defendants. The administrator and Ruby Mezerkor, who were the defendants in case No. 139678, were required by App.R. 4(A) to file an appeal of that case within thirty days of the entry of the judgment. Neither defendant did so within that time, and the court of appeals was therefore correct in holding that it lacked jurisdiction to hear an appeal of that case. Thus, the matters declared in case No. 139678 are final and must be given res judicata effect.
1 Restatement of the Law 2d, Judgments (1982), addresses the effect to be given judgments in declaratory judgment actions. Section 33 provides:
“A valid and final judgment in an action brought to declare rights or other legal relations of the parties is conclusive in a subsequent action between them as to the matters declared, and, in accordance with the rules of issue preclusion, as to any issues actually litigated by them and determined in the action.”
Comment b to Section 33 explains that “[i]f a declaratory judgment is valid and final, it is conclusive, with respect to the matters declared, as to all persons who are bound by the judgment. * * * But in order to be bound, a person must have been an adversary of the prevailing party -with respect to the matter declared.” Id. at 334.
The administrator of Joseph Mezerkor’s estate, as an adversary to the prevailing party in case No. 139678, is bound by the determinations made in that case. As a result, he is barred from appealing in a separate case (case No. 110564) any matters related to the coverage and enforceability of the automobile insurance policy issued to Ruby Mezerkor. Stated another way, as the prevailing party in case No. 139678, Fidelity is entitled to rely on the judgment in that case and to receive some benefit for having successfully argued its position. The court of appeals, therefore, erred in reversing the decision in case No. 110564 and remanding the cause for a reconsideration of the motion for summary judgment filed by Fidelity and USF&G.
In sum, I would affirm the decision of the court of appeals in case No. 139678 (case No. 92-1734 in the present appeal) and reverse the decision of the court of appeals in case No. 110564 (case No. 92-1763 in the present appeal). For the foregoing reasons, I respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.

. If the cases had merged when they were consolidated, the majority would certainly be correct in holding that in the absence of a Civ.R. 54(B) certification order the summary judgments entered in ' favor of USF&G and Fidelity could not have been appealed until the remainder of the case was decided on February 5, 1990. By holding that the absence of a certification order under Civ.R. 54(B) delayed the necessity of an immediate appeal in case No. 139678, the majority in effect decides the issue of consolidation despite its statement to the contrary.